UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6486


CLAYTON T. JONES,

                    Plaintiff - Appellant,

             v.

OFFICER CHRIS E. ODOM,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Timothy M. Cain, District Judge. (3:19-cv-03326-TMC)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clayton T. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clayton T. Jones appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Jones’ 42 U.S.C. § 1983 (2018) complaint under 28

U.S.C. §§ 1915(e)(2)(B), 1915A(b) (2018). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones

v. Odom, No. 3:19-cv-03326-TMC (D.S.C. Mar. 25, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2